Filed 5/21/15
                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


ISMAEL ROSAS,                                      B257127

        Plaintiff and Appellant,                   (Los Angeles County Super. Ct.
                                                   No. BC400974)
        v.

BASF CORPORATION et al.,

        Defendants and Respondents.



        APPEAL from a judgment of the Superior Court of Los Angeles County, Amy D.
Hogue, Judge. Reversed and remanded.
        Metzger Law Group, Raphael Metzger, Kimberly A. Miller, Kathryn A. Saldana,
Kenneth A. Holdren, for Plaintiff and Appellant.
        Schiff Hardin, John N. Scholnick, Amy M. Rubenstein, Kathleen A. Stimeling, for
Defendant and Respondent BASF Corporation.
        Wilson Elser Moskowitz Edelman & Dicker, Thomas C. Corless, Josephine C.
Lee-Nozaki; Cray Huber Horstman Heil & Vanausdal, Daniel K. Cray, Scott D. Pfeiffer,
for Defendant and Respondent Berje Inc.
        Booth, Jason M. Booth, Emily J. Atherton, for Defendant and Respondent Citrus
and Allied Essences Ltd.
        Horvitz & Levy, David M. Axelrad, Dean M. Bochner; Lewis, Brisbois, Bisgaard
& Smith, Peter L. Garchie, Ruben Tarango; Sedgwick, Craig S. Barnes, Robert Kum, for
Defendant and Respondent Centrome, Inc.

                                           1
      Arnett Law Group, Daniel J. Arnett, Kurt B. Drain; Wood, Smith, Henning &
Berman, Tracy M. Lewis, for Defendant and Respondent Elan Chemical Company, Inc.
      Gordon & Rees, Miles D. Scully, Jason F. Meyer, J. Todd Konold, Kara Persson,
for Defendant and Respondent Emoral, Inc.
      WFBM, Karen M. Sullivan, Sadaf A. Nejat, for Defendant and Respondent
O’Laughlin Industries, Inc.
      Alston & Bird, Peter Masaitis, Jesus J. Torres, for Defendants and Respondents
O’Laughlin Industries Co., Ltd. and O’Laughlin Tianjin Industries Co.
                                ___________________




                                            2
       Plaintiff and appellant Ismael Rosas appeals from judgments entered after the trial
court granted summary judgment in favor of defendants and respondents BASF
Corporation; Berje Inc.; Citrus and Allied Essences Ltd.; Centrome, Inc., dba Advanced
Biotech; Elan Chemical Company, Inc.; Emoral, Inc.; O’Laughlin Industries, Inc.;
O’Laughlin Industries Co., Ltd.; and O’Laughlin Tianjin Industries Co.1 He also appeals
the order denying his postjudgment motion for relief and reconsideration.
       The result on appeal turns on whether the evidence2 is susceptible to only one
legitimate inference supporting the conclusion that, as a matter of law, Rosas was aware
of his injury and facts that would lead a reasonable person to suspect a wrongful cause for
that injury. The trial court concluded that a two-year statute of limitations began to run
on Rosas’s claims in 2003, because the undisputed evidence demonstrated he was
hospitalized with an unknown disease that he suspected was caused by exposure to a
particular chemical at his work in a food flavoring plant. We conclude the evidence is
susceptible to more than one legitimate inference, and that it is a question of fact for the
jury to determine whether the facts known to Rosas before November 2006 were enough
to put a reasonable person on inquiry notice that his lung disease was caused by the
wrongful act of another. Accordingly, we reverse the trial court’s order granting
summary judgment and remand for further proceedings.




       1 Defendant and respondent BASF Corporation filed a respondent’s brief, to which
defendants and respondents Berje Inc.; Citrus and Allied Essences Ltd.; Centrome, Inc.,
dba Advanced Biotech; Elan Chemical Company, Inc.; Emoral, Inc.; O’Laughlin
Industries, Inc.; O’Laughlin Industries Co., Ltd.; and O’Laughlin Tianjin Industries Co.
joined.

       2 Unless specifically noted, the facts relied upon in this opinion are based solely
on the evidence before the court at the time of the April 9, 2014 summary judgment
hearing. We need not consider any of the evidence presented by the parties in connection
with Rosas’s April 18, 2014 motion for reconsideration.

                                              2
                  FACTUAL AND PROCEDURAL BACKGROUND


        Rosas was an employee at Gold Coast Ingredients, Inc. from 1994 or 1995 until
April 2007. The company manufactures and sells food flavoring products. After he was
transferred to the powder production room in 1996, Rosas’s responsibilities included
mixing various powders and liquids, including liquid chemicals such as diacetyl and
benzaldehyde, to make food flavorings. Rosas testified he used many liquid chemicals,
too many to remember all their names. Between 1996 and 2001, Rosas made flavorings
using diacetyl about three times a day, and after 2001, the frequency increased to about
six times a day, because the company was making larger amounts of butter flavoring.
        Sometime after he began working with the powders and chemicals, he began
experiencing pain or irritation in his nose, eyes, throat, and lungs. He began coughing
around 2000 or 2002. In 2001, he saw a doctor for flu-like symptoms and was given
antibiotics. He was out of work for two or three days due to his illness, and returned with
a doctor’s note stating he had “chronic acute bronchitis.”
        In 2003, Rosas spent four days in the hospital for symptoms of pneumonia. He
had a lot of coughing, fever, phlegm, and pain in his nose and lungs. Rosas shared with
his doctors his suspicions that his illness might be related to chemicals at work, but
doctors never communicated a diagnosis to him or told him his illness was due to his
work.
        Rosas continued to experience coughing and flu-like symptoms in 2004, but the
appellate record does not contain evidence any doctor diagnosed the problem or its cause.
Sometime in 2005, Rosas asked to be moved from the powder production room to the
warehouse, because he felt the powder related to his increasing cough. According to
Rosas’s testimony, he brought a note from one of his doctors and Gold Coast transferred
him to the warehouse a few days later. However, Rosas’s supervisor testified he did not
recall learning of any health issues as a result of Rosas’s work at Gold Coast until after
Rosas stopped working in 2007.



                                             3
       In May 2005, Rosas was referred to Dr. Korotzer, a pulmonary physician at
Kaiser, because his symptoms were no longer “flu-like.” Dr. Korotzer examined Rosas
and determined that he had severe obstructive lung disease, but that its etiology, or cause,
was unclear. Dr. Korotzer’s medical report included a medical history that noted Rosas’s
past diagnoses of chronic bronchitis and his hospitalization in February 2003 for
pneumonia. It notes a chronic runny nose and congestion, including postnasal drip, and
that a February 2003 sinus x-ray was consistent with chronic sinusitis. Dr. Korotzer also
notes that a chest x-ray from February 2005 “is relatively unchanged from x-rays dating
back to February 2003, although there may be some slight increase in the prominence of
the lung markings over this time period.” The “social history” section of the report
stated: “The patient works in a boiler room. In the past, he has been exposed to some
dust, which is sand-like, and he thinks it is some sort of sugar molecules, although he is
not sure of the exact name of it. He wore a mask during this time, and was exposed to
this dust for approximately three years. He is no longer working in that department, and
is now no longer exposed to any type of dust. He does work with some chemicals at the
present time. These do not cause him any kind of irritation.” Dr. Korotzer ordered a
CAT scan to rule out some possible explanations for Rosas’s lung disease.
       On April 26, 2006, Rosas saw his primary care physician, Dr. Rodriguez, because
his cold was more constant and his nose was very itchy. Dr. Rodriguez told him it was
normal for people who worked with powder to have allergic symptoms like a cough and
runny nose. The doctor gave him a note stating Rosas “suffers from chronic lung disease.
He should not work around chemicals or toxic substances. He also shouldn’t do work
that requires moderate to heavy exertion.”
       On July 14, 2006, Rosas returned to the pulmonary physician, Dr. Korotzer, who
noted that the likely cause of his disease was an old infection. Dr. Korotzer wrote and
gave Rosas the following note: “To Whom It May Concern: [¶] I am a pulmonary
physician at Kaiser Permanente Bellflower caring for Ismael Rosas. The patient has a
chronic lung condition. Usually with this chronic lung condition exposure to odors from
chemicals or fumes from any type causes the patient’s respiratory condition and

                                             4
symptoms to worsen. Therefore, possible in the work environment minimization of any
exposure to chemicals, fumes or odors will help the patient in [sic] and would be
advisable if possible.” Although Dr. Korotzer believed that exposure to irritants such as
strong odors or chemicals could exacerbate Rosas’s underlying chronic lung condition,
causing a flare-up or increased symptoms such as severe cough and wheezing, he did not
believe Rosas’s exposure to chemicals had caused the lung condition.
       Rosas saw Dr. Korotzer again in September 2006 about his continuing cough and
difficulty breathing. Rosas told Dr. Korotzer he worked with powder, and Dr. Korotzer
responded that some people sometimes respond to that type of powder. The notes from
that visit indicate that the cause of Rosas’s illness remained unknown, but the severe lung
obstruction had worsened from August 2006. There is no evidence in the record that Dr.
Korotzer asked any follow-up questions about the powders or chemicals Rosas was
exposed to at work, and Rosas testified he did not tell the doctor about any suspicions the
powders or chemicals might be causing his illness. Rosas did not list the particular
powders or chemicals he was exposed to at work, but there is no evidence a doctor asked
him to do so either. Dr. Korotzer wrote another “To Whom It May Concern” letter
advising that Rosas has a chronic lung condition and is limited to carrying no more than
50 pounds for any length of time. The letter noted that this would greatly aid Rosas in
terms of his respiratory function.
       In November 2006, doctors from the National Institute for Occupational Safety
and Health (NIOSH) met with Gold Coast employees, and a doctor informed Rosas the
results from his pulmonary function test were the worst of all the employees, he had
bronchiolitis obliterans, and his illness was caused by diacetyl. In early November, a
doctor with the occupational health branch of the California Department of Health
Services contacted Dr. Korotzer and informed him of the health risks associated with
exposure to flavoring ingredients, including the chemical diacetyl, and its association to
the lung disease bronchiolitis obliterans. Before communicating with the Department of
Health Services, Dr. Korotzer had never read anything about any connection between the
flavoring industry and lung disease, and had never treated a patient for bronchiolitis

                                             5
obliterans. After reading some materials, Dr. Korotzer felt confident that chemical
exposure had likely caused Rosas’s lung disease. Dr. Korotzer met with Rosas on
November 22, 2006, noting that the patient “[f]eels OK” and is able to do his work
assembling boxes with little problem. The doctor’s notes also state that he advised Rosas
to notify him if he had increased symptoms, and Rosas was no longer exposed to any
chemicals at the workplace.
       In the context of a workers’ compensation proceeding, a qualified medical
examiner opined that Rosas’s injury “became permanent and stationary on March 21,
2007.” Rosas continued working at Gold Coast until April 2007, and in February 2008,
Dr. Korotzer wrote a letter stating Rosas was “completely and totally permanently
disabled, due to a severe, chronic lung infection.”


   A. Complaint

       Rosas filed an initial complaint on October 30, 2008.3 In January 2012, he filed a
Second Amended Complaint, which contained more detailed allegations and named
many more defendants. The gravamen of Rosas’s complaint is respondents are liable for
the lung injuries he suffered as a result of his workplace exposure to diacetyl, a chemical
manufactured or sold by respondents for use in food manufacturing.4 The complaint
alleges that Rosas did not learn of his injuries or their cause until he was diagnosed with
bronchiolitis obliterans.




       3Two other individuals are named plaintiffs in the complaint, but their claims
were not the subject of the motion for summary judgment, nor are they parties to this
appeal.

       4  The Second Amended Complaint alleges four causes of action: (1) strict
liability, design defect; (2) strict liability, failure to warn; (3) negligence; and (4)
fraudulent concealment.


                                                6
   B. Motion for Summary Judgment

       In an amended motion for summary judgment, BASF argued that Rosas’s claims
were barred by the statute of limitations because he was on inquiry notice more than two
years before filing his original complaint on October 30, 2008.5 BASF offered evidence
demonstrating that Rosas had been healthy before starting work at Gold Coast, began
experiencing adverse health effects soon after he started working in the powder
production room, and that by 2003, his exposure to diacetyl was making him sick. BASF
argued that the statute of limitations started to run by mid-2005 at the latest, because by
then, doctors had told Rosas he had severe obstructive lung disease, and he had asked to
be moved from the powder production room to the warehouse because he suspected the
chemicals were making him sick.


   C. Opposition to Motion for Summary Judgment

       In his opposition, Rosas argued that in order to prevail on summary judgment,
BASF bore the burden of proving that he was, or should have been aware of (1) his
injury, (2) its physical cause, and (3) sufficient facts that would lead a reasonable person
to suspect his injury was caused by the wrongful act of another. He argued that the
evidence in support of BASF’s motion did not establish that Rosas was aware of the three
distinct elements required to trigger the statute of limitations before October 30, 2006.
Instead, the statute did not begin to run until November 2006, when NIOSH diagnosed
Rosas with bronchiolitis obliterans, caused by diacetyl exposure. First, until receiving a
diagnosis from NIOSH in November 2006, he was unaware of an injury significant

       5 BASF initially filed a motion for summary judgment on October 28, 2013. Its
January 14, 2014 amended motion made the same legal arguments, but included Rosas’s
testimony at a workers’ compensation hearing.
       Berje Inc.; Citrus and Allied Essences Ltd.; Centrome, Inc., dba Advanced
Biotech; O’Laughlin Industries, Inc.; O’Laughlin Industries Co., Ltd.; and O’Laughlin
Tianjin Industries Co. each joined in BASF’s motion for summary judgment. Elan
Chemical Company, Inc. filed a separate motion for summary judgment.

                                              7
enough to trigger the statute of limitations. Second, because his doctors did not believe
or advise him that the chemicals in his workplace were causing his lung disease, and
instead only told him the chemicals were only aggravating his symptoms, he was
unaware of the cause of his lung disease until November 2006. The opposition brief
pointed to deposition testimony by Dr. Korotzer, a pulmonary physician who treated
Rosas beginning in May 2005, admitting that at the time he did not believe exposure to
chemicals was causing Rosas’s lung condition, and instead only thought the cause of the
lung disease was unknown, and that the chemicals may have been causing his symptoms
to be worse. According to Rosas’s deposition testimony, the first time a doctor told him
chemicals caused his lung disease was when the NIOSH doctor told him in November of
2006. Third, the statute of limitations was not triggered until he suspected or should have
suspected a wrongful cause of his injury, and there is a triable issue of fact about whether
the facts were sufficient to trigger a duty to inquire as to a wrongful cause before
November 2006. In support of his last argument, Rosas pointed to deposition testimony
where he was asked, “At some time did you start to think in your own mind that
somebody had done something wrong to cause your lung disease?” and he answered
“No.”


   D. Court’s Tentative Ruling and Hearing

        The trial court issued a tentative ruling indicating it would grant summary
judgment on the statute of limitations, noting that under Grisham v. Philip Morris U.S.A.,
Inc. (2007) 40 Cal. 4th 623 (Grisham), once a plaintiff is aware of an injury and its cause,
there is a rebuttable presumption plaintiff is aware of wrongdoing as well. At the hearing
on April 9, 2014, Rosas argued defendants had failed to satisfy their burden as to each
element necessary to establish a statute of limitations bar, particularly that they offered no
evidence that Rosas had reason to suspect wrongdoing. Counsel also argued the Grisham
presumption raised by the court did not apply. The trial court entered its orders granting
summary judgment in favor of BASF and the joining defendants.


                                              8
   E. Post-Summary Judgment Proceedings

       On April 18, 2014, Rosas filed a motion for reconsideration and relief under Code
of Civil Procedure sections 473 and 1008,6 presenting additional evidence that Rosas was
unaware of a wrongful cause for his injury. While Rosas’s motion remained pending, the
trial court entered judgment in favor of respondents on May 5, 2014, and June 6, 2014.
On June 10, 2014, the trial court denied Rosas’s motion. Rosas filed his notice of appeal
from the judgments and postjudgment order on June 12, 2014.


                                      DISCUSSION


       Rosas contends the trial court erred in granting summary judgment because triable
issues of fact remain as to when he should have known of his injury and its wrongful
cause. Rosas argues his complaint was filed within the two-year limitations period under
section 340.8, because his cause of action did not accrue until NIOSH advised him that
he had bronchiolitis obliterans, caused by his exposure to diacetyl. Until that time, he
was unaware of an actionable injury, its cause, or any wrongdoing. Because reasonable
minds can differ on whether the facts known by Rosas before October 30, 2006 were
such that he should have suspected his lung injuries had a wrongful cause, the lower court
erred in granting summary judgment.


   A. Standard of Review

       “We review the trial court’s ruling on a summary judgment motion de novo,
liberally construe the evidence in favor of the party opposing the motion, and resolve all
doubts concerning the evidence in favor of the opponent. [Citation.]” (Garrett v.


       6 All statutory references are to the Code of Civil Procedure, unless otherwise
indicated.

                                             9
Howmedica Osteonics Corporation (2013) 214 Cal. App. 4th 173, 181.) “To determine
whether triable issues of fact do exist, we independently review the record that was
before the trial court when it ruled on defendants’ motion.” (Martinez v. Combs (2010)
49 Cal. 4th 35, 68.) “The rules governing a motion for summary judgment are well
known and we need not set them out in detail. A defendant seeking summary judgment
must either prove an affirmative defense, disprove at least one element of the plaintiff’s
cause of action, or show that some such element cannot be established. [Citation.]”
(Government Employees Ins. Co. v. Superior Court (2000) 79 Cal. App. 4th 95, 100.) “A
court identifies the issues framed by the pleadings, determines whether the moving
party’s showing has established facts which negate the opponent’s claim and justify a
judgment in the moving party’s favor, and if the summary judgment motion is
meritorious on its face, the court will look to whether the opposition demonstrates there
are triable, material factual issues. [Citation.] Section 437c, subdivision (c) allows the
trial court ruling on the motion to consider all evidence and all the inferences reasonably
deducible from the evidence set forth in the papers, ‘except summary judgment shall not
be granted by the court based on inferences reasonably deducible from the evidence, if
contradicted by other inferences or evidence, which raise a triable issue as to any material
fact.’ (§ 437c, subd. (c).)” (Clark v. Baxter Healthcare Corp. (2000) 83 Cal. App. 4th
1048, 1054 (Clark).)


   B. Statute of Limitations and the Discovery Rule

       “While resolution of the statute of limitations issue is normally a question of fact,
where the uncontradicted facts established through discovery are susceptible of only one
legitimate inference, summary judgment is proper. [Citation.]” (Jolly v. Eli Lilly & Co.
(1988) 44 Cal. 3d 1103, 1112 (Jolly); see also Aguilar v. Atlantic Richfield Co. (2001) 25
Cal. 4th 826, 850 (Aguilar) [a triable issue of material fact exists only if the evidence
would allow a reasonable trier of fact to find the underlying fact in favor of the party
opposing the motion in accordance with the applicable standard of proof].)


                                             10
       “[S]tatutes of limitation do not begin to run until a cause of action accrues.” (Fox
v. Ethicon Endo-Surgery, Inc. (2005) 35 Cal. 4th 797, 806 (Fox).) “[A] cause of action
accrues at ‘the time when the cause of action is complete with all of its elements.’”
(Ibid.) “An important exception to the general rule of accrual is the ‘discovery rule,’
which postpones accrual of a cause of action until the plaintiff discovers, or has reason to
discover, the cause of action. [Citations.] [¶] A plaintiff has reason to discover a cause
of action when he or she ‘has reason at least to suspect a factual basis for its elements.’
[Citations.]” (Id. at p. 807.) A potential plaintiff “discovers the cause of action when he
at least suspects a factual basis, as opposed to a legal theory, for its elements, even if he
lacks knowledge thereof—when, simply put, he at least ‘suspects . . . that someone has
done something wrong’ to him [citation], ‘wrong’ being used, not in any technical sense,
but rather in accordance with its ‘lay understanding’ [citation].” (Norgart v. Upjohn Co.
(1999) 21 Cal. 4th 383, 397-398 (Norgart), fn. omitted.)
       “The discovery rule only delays accrual until the plaintiff has, or should have,
inquiry notice of the cause of action. The discovery rule does not encourage dilatory
tactics because plaintiffs are charged with presumptive knowledge of an injury if they
have ‘“‘information of circumstances to put [them] on inquiry’”’ or if they have ‘“‘the
opportunity to obtain knowledge from sources open to [their] investigation.’”’
[Citations.]” (Fox, supra, 35 Cal.4th at pp. 807-808, fn. omitted.) “A plaintiff need not
be aware of the specific ‘facts’ necessary to establish the claim; that is a process
contemplated by pretrial discovery. Once the plaintiff has a suspicion of wrongdoing,
and therefore an incentive to sue, she must decide whether to file suit or sit on her rights.
So long as a suspicion exists, it is clear that the plaintiff must go find the facts; she cannot
wait for the facts to find her.” (Jolly, supra, 44 Cal.3d at p. 1111.) Statutes of limitation
serve two potentially competing purposes. First, they “give defendants reasonable
repose, that is, to protect parties from defending stale claims.” (Id. at p. 1112.) Second,
they “require plaintiffs to diligently pursue their claims.” (Ibid.) The discovery rule
strikes a balance between the two purposes. “Because a plaintiff is under a duty to
reasonably investigate and because a suspicion of wrongdoing, coupled with a knowledge

                                              11
of the harm and its cause, will commence the limitations period, suits are not likely to be
unreasonably delayed, and those failing to act with reasonable dispatch will be barred. At
the same time, plaintiffs who file suit as soon as they have reason to believe that they are
entitled to recourse will not be precluded.” (Ibid., fn. omitted.)
       Section 340.8 incorporates the discovery rule into the statute of limitations for
toxic torts, requiring a plaintiff to file a complaint within “two years after the plaintiff
becomes aware of, or reasonably should have become aware of, (1) an injury, (2) the
physical cause of the injury, and (3) sufficient facts to put a reasonable person on inquiry
notice that the injury was caused or contributed to by the wrongful act of another . . . .”
(§ 340.8, subd. (a).) This two-year limitations period applies in cases alleging personal
injury caused by harmful chemicals. (Nelson v. Invedus Pharmaceuticals, Inc. (2006)
142 Cal. App. 4th 1202, 1209 (Nelson).) The Legislature passed section 340.8 to codify
for toxic torts the delayed discovery rule as described in Jolly, supra, 44 Cal. 3d 1103,
Norgart, supra, 21 Cal. 4th 383, and Clark, supra, 83 Cal. App. 4th 1048, and to repudiate
the holding in McKelvey v. Boeing North American, Inc. (1999) 74 Cal. App. 4th 151, that
media reports regarding a toxic substance could be sufficient to trigger inquiry notice.
(Alexander v. Exxon Mobil (2013) 219 Cal. App. 4th 1236, 1252 (Alexander); Nelson,
supra, 142 Cal.App.4th at p. 1209.)


   C. Summary Judgment is Not Warranted When There is a Triable Issue About
      Whether a Reasonable Person Would Suspect Wrongdoing

       Rosas contends the court erred in granting summary judgment because the
uncontradicted evidence does not establish that Rosas either was or should have been
aware of all three elements required to trigger the statute of limitations under section
340.8: injury, cause, and wrongfulness. We need not decide whether the evidence
satisfies the injury element, because BASF fails to establish that a reasonable person
would suspect a wrongful cause leading to Rosas’s chronic lung condition. “Under the
discovery rule, the statute of limitations begins to run when the plaintiff suspects or


                                              12
should suspect that her injury was caused by wrongdoing, that someone has done
something wrong to her.” (Jolly, supra, 44 Cal.3d at p. 1110.) We conclude BASF’s
evidence is inadequate to establish as a matter of law that Rosas was aware of “sufficient
facts to put a reasonable person on inquiry notice that the injury was caused or
contributed to by the wrongful act of another . . . .” (§ 340.8, subd. (a)(3).)


Reason to suspect wrongful cause found as a matter of law


       Cases in which courts have upheld a grant of summary judgment on statute of
limitations grounds have involved facts supporting only one legitimate inference. In each
case, the court determined that, as a matter of law, the facts supported the legal
conclusion that a reasonable person would have suspected their injury had a wrongful
cause. In Rivas v. Safety Kleen Corp. (2002) 98 Cal. App. 4th 218 (Rivas), the court
upheld a grant of summary judgment based on a one-year statute of limitations where the
plaintiff suffered kidney injuries because he used a particular solvent at work. The
plaintiff had worked with the solvent daily for almost 18 years, and a number of events
took place more than one year before the plaintiff filed a complaint against the solvent
manufacturer. First, almost seven years before filing suit, the plaintiff saw a doctor who
diagnosed his kidney disease and asked him about the chemicals he used at work. The
plaintiff provided the doctor with a list of chemicals, the doctor told him to stay away
from the solvent, and plaintiff complied. After receiving a kidney transplant several
years later, the plaintiff consulted a workers’ compensation attorney to investigate the
possibility that the solvent he used at work caused his kidney damage. More than a year
before filing his civil lawsuit, the plaintiff filed a workers’ compensation action seeking
relief based on kidney injuries suffered as a result of exposure to toxic fumes, gases, and
liquids. (Id. at pp. 223-224.) The appellate court concluded that even if the doctor’s
advice to keep away from the solvent could be seen as ambiguous and insufficient to
arouse a reasonable person’s suspicion, the plaintiff’s workers’ compensation claim “is



                                              13
definitive proof that he had a suspicion that ‘someone ha[d] done something wrong to
[him]’ long before his civil complaint was filed . . . .” (Id. at p. 229.)
       In Norgart, supra, 21 Cal.4th at pages 405-406, the California Supreme Court held
that there was no triable issue of material fact and the defendant pharmaceutical company
was entitled to judgment as a matter of law based upon the statute of limitations where a
plaintiff admitted, on more than one occasion, suspecting that someone had done
something wrong to cause his daughter’s death by suicide. The court pointed out that the
cause of action accrued when the plaintiffs suspected or had reason to suspect a wrongful
cause for their daughter’s death, and their failure to file a complaint within one year
resulted in their claims being barred. (Ibid.)
       In Miller v. Lakeside Village Condominium Assn. (1991) 1 Cal. App. 4th 1611, at
pages 1622-1624 (Miller), the appellate court rejected the plaintiff’s argument that there
were triable issues of fact on the question of when she suffered injuries caused by mold
exposure such that the statute of limitations on her claims would be triggered. There was
undisputed evidence that the plaintiff experienced severe bouts of asthma and was
hospitalized in the summer of 1984, and on or before October 1984, plaintiff had her
condominium unit tested for mold contamination, retained a microbiologist to pinpoint
the source of the mold, and her husband sent a letter to the defendant stating that the
flooding caused mold which caused the plaintiff to suffer extreme allergic reactions a
year earlier. Based on this evidence, the court concluded that “reasonable minds can
draw only one conclusion—that [the plaintiff] suffered appreciable and actual harm . . .
and was also aware of its negligent cause by October 1984.” (Id. at pp. 1623-1624.)
       In Rose v. Fife (1989) 207 Cal. App. 3d 760, the plaintiff suffered an infection and
complications from an intrauterine device (IUD), but did not file a complaint against her
doctor and the IUD manufacturer until almost three years later. The appellate court
rejected her argument that she did not learn of wrongdoing until reading a newspaper
article linking her particular IUD type to injuries similar to her own. Instead, a
reasonable person would have suspected wrongdoing when the doctors who treated her
during her hospitalization told her they felt the IUD was the cause of her infection and it

                                              14
had to be removed. (Id. at 766-767.) Citing to Jolly, the court concluded that even if the
plaintiff did not suspect wrongdoing when she was hospitalized, she reasonably should
have suspected wrongdoing. “We hold as a matter of law that a reasonable person would
have suspected wrongdoing by [the doctor] and would have inquired; she would have
gone to find the facts rather than waiting until October 1985 for the facts to come to her.”
(Id. at p. 770.)


Reason to suspect wrongful cause a question of fact left for the jury to decide


       In contrast to the cases discussed above, summary judgment cannot be granted
when the facts are susceptible to more than one reasonable inference, or the undisputed
facts do not support a finding, as a matter of law, that a reasonable person would suspect
that an injury was wrongfully caused. For example, in Nelson, supra, 142 Cal. App. 4th
1202, a case decided by this division, the plaintiff suffered from a heart valve disease
after taking a diet drug manufactured by the defendant. The defendant moved for
summary judgment, arguing that that the plaintiff should have suspected wrongdoing
more than a year before she filed suit, citing to evidence of news reports outlining the
risks associated with the drug. In our published opinion, we reviewed the plaintiff’s
physical symptoms, which were not directly associated with the one-month time frame
during which the plaintiff was taking the drug. She experienced intermittent heart
palpitations, fatigue, and dizziness, and while she did not specifically ask whether her
symptoms could be caused by the diet drug, she did ask her doctors about those
symptoms, and no doctor ever told her that they were symptoms of heart valve disease or
connected to diet drugs. We concluded that the plaintiff’s common and non-specific
symptoms did not establish, as a matter of law, that she should have investigated the
possibility that she had been harmed by the diet drug. We therefore reversed the trial
court’s decision granting summary judgment. (Id. at pp. 1210-1211.)
       Clark, supra, 83 Cal. App. 4th 1048 also reversed an order granting summary
judgment, concluding that triable material issues existed about the timeliness of the

                                             15
plaintiff’s complaint. Clark involved a plaintiff who wore latex gloves while working at
a hospital and began suffering from intermittent rashes on her hands and had difficulty
breathing. In the spring of 1992, she informed two doctors about an itchy rash on her
hands and legs, and thought the problem might have been caused by the gloves she used
at work. By the fall of 1993, the plaintiff’s hands were cracked and bleeding at work, and
she would itch and sneeze when she wore latex gloves. After switching to non-latex
gloves, her symptoms subsided. In May 1995, she had an anaphylactic attack (acute
allergic reaction) when her gynecologist touched her while wearing latex gloves.
However, the plaintiff claimed she did not suspect any of her problems were caused by
any wrongdoing until receiving an article in late 1995 about latex allergies litigation. She
filed her complaint in January 1996. The court reviewed the facts and holdings from
Jolly, supra, 44 Cal. 3d 1103, Norgart, supra, 21 Cal. 4th 383, and Miller, supra, 1
Cal. App. 4th 1611, and concluded that the plaintiff had raised a triable issue of fact
regarding her knowledge or awareness of wrongdoing, because “there is evidence in the
record to support a reasonable inference that [plaintiff’s] latex allergies did not perforce
lead her to suspect that the latex gloves might have been defectively manufactured in
some respect.” (Clark, supra, pp. 1059-1060.) Because the record could support an
inference that the plaintiff “did not become aware of a potential wrongfulness component
of her cause of action until more information than the existence of her allergies placed
her on inquiry notice and then was actually gained . . . . triable material issues of fact
remain as to the limitations issue.” (Id. at p. 1060.)


Demurrer cases where court declines to find statute triggered as a matter of law


       Two other cases were decided at the demurrer stage, but further illustrate that even
undisputed facts can sometimes be insufficient to support the conclusion that the statute
of limitations was triggered. Instead, the question of when the limitations period
commences is a factual issue that cannot be decided as a matter of law. In Fox, supra, 35
Cal.4th at pages 803-804, the plaintiff suffered complications after gastric bypass

                                              16
surgery, and filed a medical malpractice action against the doctor, treating hospital, and
doe defendants in a timely manner. Later, the doctor’s deposition testimony revealed
problems with the stapler used during the surgery, and the plaintiff filed an amended
complaint asserting a products liability claim against the stapler manufacturer, Ethicon.
Ethicon demurred, asserting the plaintiff’s claims were barred by a one-year statute of
limitations, and the plaintiff offered to file an amended complaint clarifying that she had
no reason to suspect the stapler until after the doctor’s deposition, and that no reasonable
person would have suspected a defective stapler. On appeal to the California Supreme
Court, Ethicon argued that a Court of Appeal holding in Bristol-Myers Squibb Co. v.
Superior Court (1995) 32 Cal. App. 4th 959, 965-966, established that once a plaintiff has
knowledge or suspicion of negligence, the statute of limitations starts to run as to all
defendants, regardless of the nature of the wrongdoing or cause of action. (Fox, supra,
35 Cal.4th at pp. 811-812.) The Supreme Court rejected that argument, concluding
instead that when a plaintiff may only reasonably suspect one type of wrongdoing, the
statute of limitations does not begin to run on a wholly different cause of action based on
a different type of wrongdoing, the facts as to which the plaintiff may not yet be aware.
(Id. at pp. 814-815.) In Alexander, supra, 219 Cal.App.4th at page 1260, Division Seven
of this court refused to uphold a decision sustaining a demurrer where the plaintiffs
alleged they did not discover the facts upon which their claims were based until less than
two years before filing suit. The defendants argued that the plaintiff’s factual allegations,
together with additional judicially-noticed facts, established that a reasonable person
would have suspected causation and wrongdoing much earlier. (Id. at p. 1250.) In
rejecting the defendant’s argument, the court declined to make that determination as a
matter of law, pointing out, “‘[w]hen a plaintiff reasonably should have discovered facts
for purposes of the accrual of a cause of action or application of the delayed discovery
rule is generally a question of fact, properly decided as a matter of law only if the
evidence (or, in this case, the allegations in the complaint and facts properly subject to
judicial notice) can support only one reasonable conclusion.’ [Citations.]” (Id. at p.
1252.)

                                             17
   D. A Triable Issue Exists as to Whether Before November 2006, Rosas was
      Aware of the Cause of his Lung Disease and was on Inquiry Notice as to
      Possible Wrongdoing

       The trial court erroneously granted summary judgment when the evidence before
it was susceptible to more than one legitimate inference. It also erroneously construed
BASF’s evidence broadly and Rosas’s evidence narrowly and drew inferences in favor of
BASF, rather than Rosas. (Aguilar, supra, 25 Cal.4th at p. 856 [court must view
evidence in light most favorable to the party opposing motion for summary judgment].)
Because the evidence can support a legitimate inference that a reasonable person in
Rosas’s situation, knowing the facts known to Rosas, would not have suspected a
wrongful cause for his lung disease, respondents are not entitled to summary judgment.


Triable issue whether facts would lead a reasonable person to suspect a wrongful cause


       Rosas started working with flavoring chemicals in 1996, but testified in deposition
that he did not begin experiencing a cough until at least four years later in 2000 or 2002.
Although he did experience some illness in 2001 and 2003, his doctors did not express
undue concern, viewing his illnesses as perhaps slightly serious versions of maladies such
as pneumonia, bronchitis, and sinusitis. Even after he was referred to a specialist because
his symptoms were no longer “flu-like,” the pulmonary physician did not express concern
about anything in his medical history that would lead a person to believe that his illness
(by that time diagnosed as “[s]evere obstructive lung disease”) was caused by a wrongful
act of another.
       Neither Rosas’s primary care physician, Dr. Rodriguez, nor his pulmonary
physician, Dr. Korotzer, ever suggested to Rosas that his lung disease was being caused
by his exposure to chemicals at work. Rather, Dr. Rodriguez assured him in April 2006
“[t]hat it was normal for people who worked with powder to have that cough, the runny
nose, type of allergy.” Dr. Korotzer also testified he did not suspect the chemical

                                             18
exposure to be the cause of Rosas’s underlying lung disease, only a factor in aggravating
his symptoms.
       Rather than suspecting he or she had been wronged in some way, a reasonable
person would do what Rosas did, which is to visit a doctor when a cold and cough
continues and seems to be getting worse. But when a doctor tells a patient his symptoms
are normal, and a lung specialist is unable to determine the cause of the patient’s lung
disease, we cannot conclude as a matter of law that a reasonable person would suspect
their disease has a wrongful cause. In many ways, the facts of this case are similar to
those at issue in Clark, where the plaintiff suffered from a debilitating allergy to latex
gloves, but did not have any reason to suspect wrongdoing until after joining a support
group and receiving an article about possible defective manufacturing. (Clark, supra, 83
Cal.App.4th at p. 1053.) Without additional facts, we cannot determine as a matter of
law that the facts available to Rosas before November 2006 would put a reasonable
person on inquiry notice that his disease was caused by wrongdoing. (Id. at p. 1060
[“[i]n this case, under these peculiar circumstances, it cannot yet be determined as a
matter of law when the limitations period began to run”].)
       The trial court’s decision rejected Rosas’s argument that he could reasonably rely
on the doctors’ inability to determine the cause of his lung disease, as well as assurances
from two doctors that while chemical exposure might aggravate the symptoms of his lung
disease, they were not the cause of his illness. Based on the case law discussed earlier in
this opinion, we conclude instead that it is reasonable to expect that a patient with no
information about potential wrongdoing would rely on the assurance of a pulmonary
physician that chemical exposure is only aggravating the person’s symptoms, not causing
his underlying disease. (See, e.g., Fox, supra, 35 Cal.4th at p. 813 [“a plaintiff’s
ignorance of wrongdoing involving a product’s defect will usually delay accrual because
such wrongdoing is essential to that cause of action”]; Kitzig v. Nordquist (2000) 81
Cal. App. 4th 1384, 1395 [examining the nature of the subjective suspicion necessary to
trigger the limitations period during the continued existence of a doctor-patient
relationship]; Nelson, supra, 142 Cal. App. 4th 1202, 1208 [“the law only requires an

                                              19
investigation when a plaintiff has a reason to investigate”]; compare Goldrich v. Natural
Y Surgical Specialties, Inc. (1994) 25 Cal. App. 4th 772, 776 [finding untimely the
plaintiff’s claim against breast implant manufacturers when the plaintiff suffered pain,
scarring and disfigurement, and three physicians advised her to have the implants
removed more than two years before she filed a complaint].)
       Finally, the context of Rosas’s workplace also factors into our evaluation of
whether a reasonable person would suspect wrongdoing. This is not a scenario where the
employee is working with chemicals that are recognized as being hazardous. (See, e.g.,
Nguyen v. Western Digital Corporation (2014) 229 Cal. App. 4th 1522 [analyzing when
cause of action accrued where plaintiff’s mother exposed to hazardous and toxic
chemicals in semiconductor industry, leading to plaintiff’s birth defects]; Rivas, supra, 98
Cal. App. 4th 218, 223 [plaintiff’s daily work tasks included using chemical solvent to
degrease automobile parts].) To the contrary, it would be reasonable to assume that
chemicals used to make food flavorings intended for human consumption would be
relatively safe.


Inferences drawn in favor of BASF Corporation


       Our independent review of the evidence also highlights the trial court’s error in
drawing inferences and construing ambiguities in favor of BASF instead of Rosas. For
example, the trial court’s opinion states that in 2005, “Rosas believed that his cough was
worsening because of the chemicals and asked Dr. Korotzer for a letter ordering Rosas
moved to warehouse duty, although Rosas still did not tell Dr. Korotzer about his belief
that the chemicals were causing his cough.” However, a close analysis of the evidence
reveals that at the time of the transfer, Rosas was concerned about how powders might be
aggravating his cough. The court cites to two pages of Rosas’s testimony, during which
Rosas consistently refers to powders, not chemicals. Responding to a question about why
he asked Dr. Korotzer for a note, Rosas testified, “Because I was coughing a lot. And
since we were working with powder, I thought that it was the powder.” This testimony

                                            20
would still be important if the chemical in question, diacetyl, was a powder, but it is a
liquid chemical, and so the testimony cannot be construed to establish that Rosas was
aware of facts that amounted to a cause of action against the manufacturers of diacetyl.
       Other evidence supports a more ambiguous and possibly neutral explanation for
Rosas’s transfer to the warehouse. Rosas testified he provided the doctor’s note to his
supervisor, and the trial court inferred that Rosas had brought his suspicions about the
adverse health effects of continued chemical exposure to his employer’s attention,
leading Gold Coast to relocate him to the warehouse. Rosas testified that he discussed
the matter with his supervisor, Ted Rodriguez, but Rodriguez testified he was unaware of
Rosas’s health complaints until after Rosas stopped working in April 2007. And
according to the medical notes, Rosas had already moved out of the powder production
room before his first visit with Dr. Korotzer: “In the past, he has been exposed to some
dust . . . and was exposed to this dust for approximately three years. He is no longer
working in that department, and is now no longer exposed to any type of dust. He does
work with some chemicals at the present time. These do not cause him any kind of
irritation.” It cannot be considered outside the realm of legitimate inferences that at some
point before visiting Dr. Korotzer, Rosas asked to be transferred because he wanted to
work in a less dusty environment, particularly when it is common knowledge that things
like dust and powder can aggravate a cough.
       The trial court’s conclusion that Rosas suspected diacetyl as the cause of his
disease as early as 2003 is also based on testimony from which a different legitimate
inference can easily be drawn. Rosas was asked in a workers’ compensation hearing
whether he suspected his 2003 hospitalization was work-related, and he answered, “Yes.”
The testimony continued:
       “Q: Was there any specific exposure that you had that you suspected was the
       culprit?
       “A: Yes, the chemicals.
       “Q: Do you know the names of those chemicals?
       “A: Starting with diacetyl. Benzaldehyde.”

                                             21
       Respondents point to this exchange as establishing unequivocally that in 2003
Rosas suspected his exposure to diacetyl at work was the culprit of his lung disease, and
further argue that Rosas cannot create a factual dispute by contradicting his earlier sworn
testimony. (D’Amico v. Board of Medical Examiners (1974) 11 Cal. 3d 1, 21 (D’Amico)
[court need not liberally construe a counteraffidavit presented by party opposing
summary judgment to contradict a clear and unequivocal admission of a fact in
deposition]; Scalf v. D.B. Log Homes, Inc. (2005) 128 Cal. App. 4th 1510, 1522 [declining
to find D’Amico applicable where initial testimony is merely a tacit admission or
equivocal concession].) Rosas’s testimony regarding the extent and timing of his
subjective suspicions is not susceptible to only one legitimate inference. Nothing in the
testimony establishes that Rosas suspected in 2003 that a particular chemical was causing
his illness, especially because the question asking him to name the chemicals is phrased
in the present tense: “Do you know the names of those chemicals?” In the same hearing,
when he was asked for the basis for his belief that the chemicals were the culprits, Rosas
responded by referencing future events. “Because since they hospitalized me for the first
time in 2003, my health kept getting worse.” Later in the same hearing, Rosas
equivocated on the question of whether the chemicals caused his illness “because the
problems that I had was like similar to the flu.” In addition, Rosas testified he had shared
with his doctor his suspicion that his illness “could be because of the chemicals” but the
doctors never told him whether or not his illness was work related. In other testimony,
Rosas says he suspected the powders were causing him to cough, and his doctors agreed
that some people respond to powders that way. Again, Dr. Korotzer’s May 2005 notes
corroborate the inference that in 2003 and 2005, Rosas was not contemporaneously aware
of facts that would lead him to suspect that a liquid chemical such as diacetyl was causing
his lung disease. Instead, the notes report Rosas had “been exposed to some dust, which
is sand-like, and he thinks is some sort of sugar molecules, although he is not sure of the
exact name of it.” Such evidence is insufficient to establish that Rosas was aware of facts
that triggered a duty to investigate.



                                             22
       The trial court draws another unwarranted inference by noting that Rosas did not
share his suspicions about the potential cause of his illness with Dr. Korotzer. There is
no evidence Rosas ever misrepresented to any doctor the nature of his work environment.
In fact, Rosas testified that he had shared his suspicion with doctors as early as 2003, and
Dr. Korotzer’s notes refer to a “sand-like dust, which may be sugar molecules.”
Furthermore, the letters written in 2006 show that his doctors were well aware that his job
involved exposure to odors, fumes and chemicals, and Korotzer confirmed that Rosas
told him he was exposed to chemicals, odors and fumes at his work site.
       In determining when a plaintiff is aware of facts that would lead a reasonable
person to suspect an injury was wrongfully caused, we disagree that the onus is placed on
the patient to share his subjective suspicions, in the absence of an inquiry from the
doctor. If there was evidence that Dr. Korotzer had asked Rosas for a list of the powders
and chemicals he worked with, and Rosas did not thereafter provide the doctor with such
a list, a legitimate inference could be drawn that a reasonable person would have done so.
Instead, Rosas testified Dr. Korotzer never asked him about the chemicals he was
exposed to at work. Contrast the facts in this case to those in Rivas, where the plaintiff’s
doctor not only asked the plaintiff about the chemicals he used at work, but then
instructed the plaintiff to stay away from a particular solvent suspected of causing his
kidney disease, and plaintiff complied. (Rivas, supra, 98 Cal.App.4th at p. 223.) In
Rivas, the appellate court emphasized that the plaintiff’s interaction with his doctor, taken
alone “should have been sufficient to arouse a reasonable person’s suspicion and lead to
further investigation.” (Id. at p. 228.) However, because there was a potential ambiguity
based on later doctor’s notes stating the etiology of the plaintiff’s disease was unknown,
the court concluded the statute was triggered once the plaintiff filed a workers’
compensation claim based on exposure to toxic chemicals at work, reasoning that such a
filing “is definitive proof that he had a suspicion that ‘someone ha[d] done something
wrong to [him]’ long before his civil complaint was filed . . . . (Jolly [], supra, 44 Cal.3d
at p. 1110.)” (Rivas, supra, 98 Cal.App.4th at p. 229.) In this case, Rosas produced
evidence that neither he nor his doctor definitively suspected a workplace chemical

                                             23
exposure as a cause of his disease. During Dr. Korotzer’s deposition, he was asked if he
had considered that Rosas’s “exposure to chemicals and fumes at work might actually be
contributing to his injury or causing his injury?” He responded, “I don’t think it was
causing his injury. I wish I had figured that out, but—I don’t think I did. But I was
concerned the chemicals were irritating him and causing his symptoms to be worse.”
       A rule of law that places on any sick individual the burden of sharing with their
doctor any suspicion, whether well formed or not, is not yet embodied in California law,
and we are not willing to go that far. Instead, we hold that when a reasonable person
would not necessarily suspect wrongdoing, it is not a plaintiff’s burden to begin an
investigation until the objective facts establish a reason to investigate. (Nelson, supra,
142 Cal.App.4th at p. 1206 [“a plaintiff’s duty to investigate does not begin until the
plaintiff actually has a reason to investigate”].)
       Because there are triable issues regarding whether Rosas was aware of the cause
of his lung disease and of facts that would lead a reasonable person to suspect a wrongful
cause, the court erred in granting summary judgment.




                                              24
                                   DISPOSITION


      The summary judgment entered in favor of respondents is reversed, and costs on
appeal are awarded to Rosas. The matter is remanded for further proceedings.




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             GOODMAN, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          25